Exhibit 10.1
 
EXECUTION VERSION
 
 
FIRST AMENDMENT TO THE CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO THE CREDIT AGREEMENT (this “Amendment”), dated as of
March 25, 2011 is among DARLING INTERNATIONAL INC., a Delaware corporation (the
“Borrower”), the Subsidiaries of the Borrower party hereto, each of the lending
institutions which is a party hereto, and JPMORGAN CHASE BANK, N.A., as
administrative agent (the “Administrative Agent”).
 
RECITALS:
 
Reference is made to that certain Credit Agreement dated as of December 17, 2010
(as amended, restated, amended and restated, supplemented or otherwise modified,
the “Credit Agreement”) among the Borrower, the Lenders party thereto from time
to time, the Administrative Agent, Bank of Montreal, acting under its trade name
BMO Capital Markets, as Syndication Agent and PNC Bank, N.A. and Goldman Sachs
Bank USA, as Documentation Agents.  The Borrower, the Administrative Agent, the
Required Lenders and each of the Revolving Lenders party hereto now desire to
amend the Credit Agreement as herein set forth.
 
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows effective as of the date
hereof unless otherwise indicated:
 
ARTICLE 1.
 
Definitions
 
Section 1.1.   Definitions. Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meanings as in the
Credit Agreement, as amended hereby.
 
ARTICLE 2.
 
Amendments
 
Section 2.1.   Amendments to the Credit Agreement.
 
(a)  The definition of “Applicable Rate” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety as follows:


“"Applicable Rate" means, for any day and with respect to a Eurodollar Loan that
is a Term Loan, 3.50%, and with respect to any ABR Loan that is a Term Loan,
2.50%; for any day and with respect to any Revolving Loan and with respect to
any letter of credit fee or any commitment fee payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption "ABR
Spread", "Eurodollar Spread", "Commitment Fee Rate" or "Letter of Credit Fee",
as the case may be, based upon the Pricing Ratio as of the most recent
determination date; provided that until delivery of the Borrower's consolidated
financial statements for the fiscal quarter ended June 30, 2011 as required by
Section 5.01(b), the "Applicable Rate" shall be the applicable rate per annum
set forth below in Category 2:

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
Category
Pricing Ratio
ABR Spread
Eurodollar Spread
Commitment Fee Rate
Letter of Credit Fee
1
Greater than or equal to  3.25 to 1.00
2.50%
3.50%
0.500%
3.50%
2
Less than 3.25 to 1.00 but greater than or equal to 2.75 to 1.00
2.25%
3.25%
0.500%
3.25%
3
Less than 2.75 to 1.00 but greater than or equal to 2.25 to 1.00
2.00%
3.00%
0.45%
3.00%
4
Less than 2.25 to 1.00 but greater than or equal to 1.75 to 1.00
1.75%
2.75%
0.40%
2.75%
5
Less than 1.75 to 1.00 but greater than or equal to 1.25 to 1.00
1.25%
2.25%
0.40%
2.25%
6
Less than 1.25 to 1.00 but greater than or equal to 0.75 to 1.00
1.00%
2.00%
0.35%
2.00%
7
Less than 0.75 to 1.00
0.75%
1.75%
0.35%
1.75%



 
For purposes of the foregoing, (i) the Pricing Ratio shall be determined as of
the end of each fiscal quarter of the Borrower's fiscal year based upon the
Borrower's consolidated financial statements delivered pursuant to Section
5.01(a) or (b) and (ii) each change in the Applicable Rate resulting from a
change in the Pricing Ratio shall be effective during the period commencing on
and including the date of delivery to the Administrative Agent of such
consolidated financial statements indicating such change and ending on the date
immediately preceding the effective date of the next such change; provided that
the Pricing Ratio shall be deemed to be in Category 1: (A) at any time that an
Event of Default has occurred and is continuing or (B) at the option of the
Administrative Agent or at the request of the Required Lenders if the Borrower
fails to deliver the consolidated financial statements required to be delivered
by it pursuant to Section 5.01(a) or (b), during the period from the expiration
of the time for delivery thereof until such consolidated financial statements
are delivered.”
 
(b)  The definition of “Revolving Commitment” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirely as follows:


“"Revolving Commitment" means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender's Revolving Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08, (b) reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 10.04 and (c) as established or
increased from time to time pursuant to an Incremental  Assumption
Agreement.  The amount of each Lender's Revolving Commitment as of March 25,
2011 is set forth on Schedule 2.01.  The aggregate amount of the Lenders'
Revolving Commitments as of March 25, 2011 is $415,000,000.”
 
 
(c)  Schedule 2.01 to the Credit Agreement is hereby amended and restated such
that the Revolving Commitment of each Revolving Lender is as set forth on
Exhibit A hereto.  Any lender party hereto that was not a Revolving Lender prior
to the Amendment Effective Date (a “New Revolving Lender”) shall, upon the
Amendment Effective Date, become a “Lender” and a “Revolving Lender” and its
commitment set forth in Exhibit A hereto shall be a “Commitment” and a
“Revolving Commitment”, in each case, for all purposes under the Credit
Agreement and the other Loan Documents.
 
ARTICLE  3.
 
Representations and Warranties

 
2

--------------------------------------------------------------------------------

 

 
Section 3.1.                      Representations and Warranties.  The Borrower
represents and warrants that:
 
(a)  at the time of and immediately after giving effect to this Amendment and
any  extension of credit to be made on the Amendment Effective Date (as defined
below), the representations and warranties of each Loan Party set forth in the
Loan Documents are true and correct in all material respects with the same force
and effect as if such representations and warranties had been made on and as of
such date except to the extent that such representations and warranties relate
specifically to another date;
 
(b)  at the time of and immediately after giving effect to this Amendment and
any  extension of credit to be made on the Amendment Effective Date (as defined
below), no Default has occurred and is continuing;
 
(c)  the execution, delivery and performance of this Amendment and the
transactions contemplated hereby are within the Borrower and each other Loan
Party's power and have been duly authorized by all necessary action.  This
Amendment has been duly executed and delivered by the Borrower and the other
Loan Parties and constitutes a legal, valid and binding obligation of the
Borrower and such other Loan Party (as the case may be), enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors' rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law;
 
(d)  the execution, delivery and performance of this Amendment: (a) does not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) such as have been obtained or
made and are in full force and effect and (ii) for immaterial consents,
approvals, registrations, filing or other actions, (b) will not violate (i) any
applicable law or regulation or (ii) in any material respect, the charter,
by-laws or other organizational documents of the Borrower or any of its
Restricted Subsidiaries or any order of any Governmental Authority, (c) will not
violate or result in a default under any material indenture, agreement or other
instrument binding upon the Borrower or any of its Restricted Subsidiaries or
its assets, or give rise to a right thereunder to require any payment to be made
by the Borrower or any of its Restricted Subsidiaries, and (d) will not result
in the creation or imposition of any Lien on any asset of the Borrower or any of
its Restricted Subsidiaries, except Liens created under and Liens permitted by
the Loan Documents, except to the extent such violation or default referred to
in clause (b)(i) or (c) above could not reasonably be expected to result in a
Material Adverse Effect.
 
ARTICLE 4.
 
Conditions
 
Section 4.1.     Conditions.  This Amendment shall become effective as of the
first date (the “Amendment Effective Date”) when each of the following
conditions shall have been satisfied:


(a) the Administrative Agent (or its counsel) shall have received from each
party hereto (including the Required Lenders and each Revolving Lender) either
(i) a counterpart of this Amendment signed on behalf of such party or
(ii) written evidence reasonably satisfactory to the Administrative Agent (which
may include telecopy, portable document format (.pdf) or email transmission of a
signed signature page of this Amendment) that such party has signed a
counterpart of this Amendment;

 
3

--------------------------------------------------------------------------------

 



(b) no Default or Event of Default shall have occurred and be continuing or
shall result from any extension of credit requested to be made on the Amendment
Effective Date;
 
(c) the Administrative Agent shall have received a certificate, dated the
Amendment Effective Date and signed by a Responsible Officer of the Borrower,
confirming compliance with the conditions set forth in clause (b) of this
Section 4.1 and that each of the representations and warranties made by any Loan
Party contained in Section 3.1 above shall be true and correct on and as of the
Amendment Effective Date after giving effect to the Amendment and to any
extension of credit requested to be made on the Amendment Effective Date with
the same effect as though such representations and warranties had been made on
and as of such date;
 
(d) the Administrative Agent shall have received, for the ratable benefit of
each Revolving Lender providing a Revolving Commitment pursuant to this
Amendment in excess of the amount of its Revolving Commitment immediately prior
to the Amendment Effective Date (which amount existing immediately prior to the
Amendment Effective Date shall be deemed to be zero for any New Revolving
Lender), a fee equal to 0.25% of the amount of such excess Revolving Commitment;
 
(e) to the extent invoiced at least one (1) Business Day prior to the Amendment
Effective Date, the Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Amendment Effective Date, including,
to the extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses (including reasonable fees, charges and disbursements of counsel)
required to be reimbursed or paid by any Loan Party hereunder or under any other
Loan Document;
 
(f) the Administrative Agent shall have received such certificates, resolutions
or other documents of the Loan Parties as the Administrative Agent may
reasonably require in connection herewith, including all documents and
certificates it may reasonably request relating to (i) the organization,
existence and good standing of each Loan Party, (ii) the corporate or other
authority for and validity of this Amendment and (iii) the incumbency of the
officers of each Loan Party executing this Amendment, and other matters relevant
hereto, all in form and substance reasonably satisfactory to the Administrative
Agent;
 
(g) the Administrative Agent shall have received a written opinion of Weil,
Gotshal & Manges LLP dated as of the Amendment Effective Date covering such
matters relating to the Loan Parties and the Loan Documents (including this
Amendment) as are customary for financings of this type; the Borrowers hereby
request such counsel to deliver such opinion; and
 
(h) the Administrative Agent shall have received, at least 5 days prior to the
Amendment Effective Date, all documentation and other information required by
regulatory authorities under applicable "know your customer" and anti-money
laundering rules and regulations, including the PATRIOT Act that has been
reasonably requested by the Administrative Agent at least 10 days prior to the
Amendment Effective Date.
 
 
ARTICLE 5.
 
Miscellaneous
 
Section 5.1.         Confirmation of Guarantees and Security Interests.  By
signing this Amendment, each Loan Party hereby confirms that (a) the obligations
of the Loan Parties under the Credit Agreement as modified hereby and the other
Loan Documents (i) are entitled to the benefits of the guarantees and the

 
4

--------------------------------------------------------------------------------

 

 
security interests set forth or created in the Guarantee Agreement, the relevant
Security Documents delivered prior to the date hereof and the other Loan
Documents, and (ii) constitute Obligations for purposes of the Credit Agreement,
the Guarantee Agreement and the Security Agreement and all other relevant
Security Documents delivered prior to the date hereof, (b) notwithstanding the
effectiveness of the terms hereof, the Guarantee Agreement, the relevant
Security Documents delivered prior to the date hereof and the other Loan
Documents are, and shall continue to be, in full force and effect and are hereby
ratified and confirmed in all respects, and (c) each New Revolving Lender shall
be a “Secured Party”, “Lender” and a “Revolving Lender” for all purposes of the
Credit Agreement and the other Loan Documents.  Each Loan Party ratifies and
confirms that all Liens granted, conveyed, or assigned to the Administrative
Agent by such Person pursuant to each relevant Loan Document delivered prior to
the date hereof to which it is a party remain in full force and effect, are not
released or reduced, and continue to secure full payment and performance of the
Obligations, as may be increased hereby.
 
Section 5.2.     Ratifications. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Credit Agreement and except as expressly modified and superseded by
this Amendment, the terms and provisions of the Credit Agreement and the other
relevant Loan Documents delivered prior to the date hereof are ratified and
confirmed and shall continue in full force and effect. The Borrower, each
Subsidiary Loan Party, the Lenders party hereto and the Administrative Agent
agree that the Credit Agreement as amended hereby and the other relevant Loan
Documents delivered prior to the date hereof shall continue to be legal, valid,
binding and enforceable in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in law or equity. For
all matters arising prior to the effective date of this Amendment, the terms of
the Credit Agreement (as unmodified by this Amendment) shall control and are
hereby ratified and confirmed.
 
Section 5.3.     Reference to Credit Agreement. Each of the Loan Documents,
including the Credit Agreement and any and all other agreements, documents, or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Credit Agreement as amended hereby, are hereby
amended so that any reference in such Loan Documents to the Credit Agreement
shall mean a reference to the Credit Agreement, as amended hereby.
 
Section 5.4.     Severability. Any provision of this Amendment held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
Section 5.5.     Applicable Law. This Amendment shall be construed in accordance
with and governed by the law of the State of New York.
 
Section 5.6.     Successors and Assigns. This Amendment is binding upon and
shall inure to the benefit of the Lenders, the Administrative Agent, the
Borrower and each Subsidiary Loan Party and their respective successors and
assigns, except the Borrower and the Subsidiary Loan Parties may not assign or
transfer any of their rights or obligations hereunder without the prior written
consent of the Required Lenders.


Section 5.7.     Counterparts. This Amendment may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. THIS AMENDMENT EMBODIES THE FINAL, ENTIRE AGREEMENT AMONG THE
PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND ALL
PREVIOUS COMMITMENTS, AGREEMENTS,

 
5

--------------------------------------------------------------------------------

 

REPRESENTATIONS AND UNDERSTANDINGS, WHETHER ORAL OR WRITTEN, RELATING TO THE
SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE
PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.
This Amendment shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of the
Borrower, the each Subsidiary Loan Party and each of the Required Lenders.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy or in "pdf', “.tif” or similar format by electronic mail shall be
effective as delivery of a manually executed counterpart of this Amendment.
 
Section 5.8.      Effect of Waiver. No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power under any
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.
 
Section 5.9.      Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.
 


 


[Signature Pages to Follow]

 
6

--------------------------------------------------------------------------------

 



 
Executed as of the date first written above.
 


 
DARLING INTERNATIONAL INC.
CRAIG PROTEIN DIVISION, INC.
DARLING NATIONAL LLC
GRIFFIN INDUSTRIES, INC.


 


By:_/s/ John O. Muse__________________________
Name: John O. Muse
Title: Executive Vice President, Finance and
          Administration
 
 
 
 
 
 
 
 
 
 
 
 

[Signature Page to First Amendment of Darling Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A, as Administrative
Agent and as a Lender
 
 
By:_/s/ Laura F. Simmons______________
Name: Laura F. Simmons
Title: Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

[Signature Page to First Amendment of Darling Credit Agreement]


 
 

--------------------------------------------------------------------------------

 



 
Bank of Montreal
 
 
 
 
 
 
 
By:_/s/ Philip Langheim_______________
Name: Philip Langheim
Title: Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 

[Signature Page to First Amendment of Darling Credit Agreement]
 
 

--------------------------------------------------------------------------------

 



 
PNC Bank, National Association
 
 
 
 
 
 
 
By:_/s/ Christopher T. Belletti_______________
Name: Christopher T. Belletti
Title: Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

[Signature Page to First Amendment of Darling Credit Agreement]
 
 

--------------------------------------------------------------------------------

 



 
COMERICA BANK
 
 
 
 

 
 


By:_/s/ Jason D Baker_______________
Name: Jason D Baker
Title: Assistant Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

[Signature Page to First Amendment of Darling Credit Agreement]
 
 

--------------------------------------------------------------------------------

 



 
Compass Bank
 
 
 
 
 
 


By:_/s/ Tom Blake_______________
Name: Tom Blake
Title: Senior Vice President
 
 
 
 
 
 
 
 
 
 
 

[Signature Page to First Amendment of Darling Credit Agreement]
 
 

--------------------------------------------------------------------------------

 



 
Cooperatieve Centrale Raiffeisen – Boerenleenbank,
B.A. “Rabobank Nederland”, New York Branch
 


 


By:_/s/ Pamela Beal_______________
Name: Pamela Beal
Title: Executive Director




By:_/s/ Izumi Fukushima______________
Name: Izumi Fukushima
Title: Executive Director
 
 
 
 
 
 
 
 
 
 
 

[Signature Page to First Amendment of Darling Credit Agreement]
 
 

--------------------------------------------------------------------------------

 



 
CITIBANK, N.A.
 


 


By:_/s/ Deborah T. Purvin______________
Name: Deborah T. Purvin
Title: Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 

[Signature Page to First Amendment of Darling Credit Agreement]




 
 

--------------------------------------------------------------------------------

 



 
BRANCH BANKING AND TRUST COMPANY
 


 


By:_/s/ Sarah Bryson_______________
Name: Sarah Bryson
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 

[Signature Page to First Amendment of Darling Credit Agreement]




 
 

--------------------------------------------------------------------------------

 



 
GOLDMAN SACHS BANK USA
 


 


By:_/s/ Lawrence DeCamillo_______________
Name: Lawrence DeCamillo
Title: Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 

[Signature Page to First Amendment of Darling Credit Agreement]




 
 

--------------------------------------------------------------------------------

 

 
COMMERCE BANK, N.A.
 


 


By:_/s/ Wayne C. Lewis_______________
Name: Wayne C. Lewis
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 






 
 
 
[Signature Page to First Amendment of Darling Credit Agreement]

